Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The claims presented on 31 May 2022 were improperly renumbered. Below is the minor corrections from those Claims maintaining the original numbering: 
1. (Currently amended) A reconfigurable antenna, comprising: a plurality of antenna pixels, wherein each antenna pixel includes: a waveguide with a relative permittivity to provide a target phase advance of P degrees across a length, L, thereof for an operational wavelength, and a set of N phase-adjustable antenna elements coupled to the waveguide with interelement spacings selected to associate each antenna element in the set of antenna elements with a distinct phase advance value of P/N degrees, where N is an integer value, and wherein each antenna element is phase-adjustable between -(P/(2N) degrees and +(P/(2N) degrees; and a beamforming controller operable to: identify a target phase value for each antenna pixel to attain an antenna phase pattern corresponding to a target beamform, activate, in each set of antenna elements in each antenna pixel, an antenna element identified as having a phase advance closest to the target phase value of each respective antenna pixel, and adjust a phase of each activated antenna element to correspond to the identified target phase value for each respective antenna pixel.

2-4. (Canceled)


5. (Previously presented) The antenna of claim 1, wherein the target phase advance, P, is 360 degrees.

6. (Original) The antenna of claim 5, wherein the number of antenna elements N is between three and six configured such that each antenna pixel is fully phase- adjustable between zero and 360 degrees.

7. (Previously presented) The antenna of claim 1, wherein the target phase advance, P, is less than 360 degrees, such that each antenna pixel has only partial phase adjustability.

8. (Canceled)

9. (Canceled)

10. (Original) The antenna of claim 1, wherein the target phase advance across the length of the waveguide of each respective antenna pixel is 360 degrees.

11. (Original) The antenna of claim 10, wherein the waveguide of each antenna pixel has a relative permittivity to provide a phase advance of 90 degrees across a distance of one-eighth of the operational wavelength.

12. (Original) The antenna of claim 11, wherein four phase-adjustable antenna elements are coupled to the waveguide of each antenna pixel.

13. (Original) The antenna of claim 12, wherein the four antenna elements in each set of antenna elements are spaced along the length of each respective waveguide to have relative phase advance values of 0 degrees, 90 degrees, 180 degrees, and 270 degrees.

14. (Original) The antenna of claim 13, wherein each of the four antenna elements is phase-adjustable between -45 degrees and 45 degrees, such that: a first of the four antenna elements has the relative phase advance of 0 degrees and is phase-adjustable between 315 degrees and 45 degrees, a second of the four antenna elements has the relative phase advance of 90 degrees and is phase-adjustable between 45 degrees and 135 degrees, a third of the four antenna elements has the relative phase advance of 180 degrees and is phase-adjustable between 135 degrees and 225 degrees, and a fourth of the four antenna elements has the relative phase advance of 270 degrees and is phase-adjustable between 225 degrees and 315 degrees.

15-27. (Canceled)


28. (Original) The antenna of claim 1, wherein the antenna elements coupled to the waveguide of each respective antenna pixel extend from the waveguide in alternating directions.

29-32. (Canceled)


33. (Original) The antenna of claim 1, wherein the waveguide of each respective antenna pixel comprises an RF-35 substrate.

34. (Original) The antenna of claim 1, wherein the waveguide of each respective antenna pixel comprises a low-loss stripline.

35. (Original) The antenna of claim 1, wherein the waveguide of each respective antenna pixel comprises a metal stripline.

36-53. (Canceled)


54. (Currently amended) A method to control a beamforming antenna, comprising: identifying a target beamform for a reconfigurable antenna, wherein the reconfigurable antenna comprises: a plurality of parallel elongated waveguides, wherein each elongated waveguide has a relative permittivity to provide a target phase advance of P degrees along a length, L, thereof, and a set of N phase-adjustable antenna elements coupled to each elongated waveguide with an interelement spacing to associate each antenna element in the set of antenna elements with a distinct phase advance value of P/N degrees, where N is an integer value, and wherein each antenna element is phase- adjustable between –[[(]]P/(2N) degrees and +[[(]]P/(2N) degrees; identifying a target phase value for each set of antenna elements to attain an antenna phase pattern corresponding to the target beamform; activating one of the antenna elements within each set of antenna elements associated with a phase advance approximating each respective target phase value; and adjusting the activated antenna element within each set of antenna elements to approximate the target phase value of each respective set of antenna elements.

55.-57 (Canceled)


58. (Withdrawn - Currently amended) The method of claim 54 claim 55, wherein the phase advance, P, is 360 degrees.

59. (Canceled)

60. (Currently amended) A method of beamforming, comprising: identifying a target beamform for a reconfigurable antenna, where the reconfigurable antenna includes: a plurality of antenna pixels that each include a waveguide with a relative permittivity selected to provide a target phase advance of P degrees along a length dimension L of each respective antenna pixel for an operational wavelength, and a set of N phase-adjustable antenna elements coupled to the waveguide of each respective antenna pixel with interelement spacings selected to associate each antenna element with a distinct phase advance value of P/N degrees, where N is an integer value, and wherein each antenna element is phase- adjustable between –[[(]]P/(2N) degrees and +[[(]]P/(2N) degrees; identifying, via a beamforming controller, a target phase value for each antenna pixel to attain an antenna phase pattern corresponding to the target beamform; activating, via the beamforming controller, in each set of antenna elements in each antenna pixel, an antenna element identified as having a phase advance closest to the target phase value of each respective antenna pixel; and adjusting, via the beamforming controller, a phase of each activated antenna element to correspond to the identified target phase value for each respective antenna pixel.

61-63. (Canceled)


64. (Withdrawn - Currently amended) The method of claim 60 claim 63, wherein the target phase advance, P, is 360 degrees.

65-79. (Canceled)


80. (Previously presented) A two-dimensional antenna, comprising: an array of antenna pixels that each include N phase-adjustable antenna elements, where N is an integer greater than one; a waveguide extending through each antenna pixel with a relative permittivity to provide a phase advance across each antenna pixel, wherein the antenna elements of each antenna pixel are coupled to the waveguide with interelement spacings selected to associate each antenna element with a distinct phase advance value, wherein the phase advance across each respective antenna pixel is 360 degrees, wherein each antenna pixel comprises four phase-adjustable antenna elements coupled to the waveguide extending therethrough, and wherein the waveguide has a relative permittivity to provide a phase advance of 90 degrees between each of the antenna elements coupled thereto within each antenna pixel; and a beamforming controller to: identify a target phase value for each antenna pixel that corresponds to a target beamform for the two-dimensional antenna, activate one antenna element in each antenna pixel that is associated with a phase advance value approximating the target phase value of each respective antenna pixel, and adjust a phase of each activated antenna element to approximate the identified target phase value for each respective antenna pixel.

81. (Original) The antenna of claim 80, wherein the array of antenna pixels comprises a two-dimensional array of antenna pixels.

82-85. (Canceled)


86. (Previously presented) The antenna of claim 80, wherein each of the antenna elements is phase-adjustable between -45 degrees and 45 degrees.

87-109. (Canceled)


110. (Currently amended) An antenna, comprising: a plurality of parallel elongated waveguides, wherein each elongated waveguide has a relative permittivity to provide a target phase advance along a length thereof; a set of N phase-adjustable antenna elements coupled to each elongated waveguide with an interelement spacing to associate each antenna element in the set of antenna elements with a distinct phase advance value of P/N degrees, where N is an integer value, and wherein each antenna element is phase-adjustable between -(P/(2N) degrees and +(P/(2N) degrees; and a controller operable to: identify a target phase value for each set of antenna elements coupled to each elongated waveguide to attain an antenna phase pattern corresponding to a target beamform, activate one antenna element in each set of antenna elements associated with a phase advance value approximating each respective target phase value, and adjust a phase of each activated antenna element to approximate the identified target phase value for each respective set of antenna elements coupled to each respective waveguide substrate section.

111. (Original) The antenna of claim 110, wherein each parallel elongated waveguide is connected to at least one adjacent parallel elongated waveguide via a phase advance component.

112. (Original) The antenna of claim 111, wherein the phase advance components sequentially connect the parallel elongated waveguides in series.

113. (Original) The antenna of claim 111, wherein at least some of the phase advance components comprise meandering turns of a substrate material.

114-117. (Canceled)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MUNOZ whose telephone number is (571)270-1957. The examiner can normally be reached M-F 9 a.m. - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL MUNOZ/Primary Examiner, Art Unit 2896